Dykman, J.
The judgment from which this appeal is taken is right, and should be affirmed. Courts of equity entertain jurisdiction over actions for the construction of doubtful provisions in last wills and testaments, in behalf of beneficiaries, executors, and trustees, but the plaintiff occupies no such position or relation. If it be our duty to examine the merits, we concur in the reasons assigned by the surrogate and the court at special term. The judgment should he affirmed, with costs. All concur.